DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 7/22/2021.  In the amendment, claims 49-51 have been added.
Response to Arguments
Applicant’s arguments filed on 7/22/2021 in view of the previous prior art rejection mailed on 4/23/2021 are found to be persuasive.  The prior art rejection has been withdrawn and a new prior art rejection has been provided below.  Since no amendment has been made to the previously rejected claims and new art is being provided because of applicant’s arguments, this action is Non-Final.
Allowable Subject Matter
Claims 16-20 & 51 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose, teach, or suggest the method of claim 16 using claim 1’s device in a method of engaging an occlusion with the engaging element, abutting the distal tip of the microcatheter with the proximal end of the engaging element, and removing the engaged occlusion from the body lumen, wherein during the removing, the engaging element inhibits re-sheathing of the microcatheter over the engaging element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Claims 3-5, 7-15, & 50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose, teach, or suggest wherein the stopper comprises loops configured to bend radially outward upon unsheathing the engaging element from the microcatheter [claim 3], wherein the stopper comprises a spiral spring wire configured to expand radially outward upon unsheathing the engaging element from the microcatheter [claim 4], the engaging element comprises legs having a thickness configured to inhibit re-sheathing of the engaging element in the microcatheter when the legs are expanded [claim 5], wherein the engaging element comprises wires or struts [claim 7], wherein the engaging element is self-expandable upon unsheathing the microcatheter [claim 8],   wherein the engaging element is configured to inhibit re-sheathing of the microcatheter upon application of a proximal force of 50 grams to 450 grams [claim 9], a second engaging element located distal to the engaging element [claim 10], and wherein the engaging element is configured to inhibit re-sheathing at least while a proximal end of the engaging element abuts a distal tip of the microcatheter [claim 50].  Since claims 11-15 encompass the limitations of claim 10, they are also allowable.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, & 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanagihara (US Pub. No. 2012/0076577 A1).
Regarding claim 1, Yanagihara discloses a device for removing an obstruction from a body lumen (Fig. 1 - surgical manipulator), the device comprising: a central wire 2 (Fig. 1) comprising a proximal end and a distal end; an engaging element (jaw/arm members at distal end of 2 - Fig. 1) at or near the distal end of the central wire 2; and a microcatheter 4 (Fig. 1) at least partially containing the engaging element during introduction into the body lumen (engaging element/wire 2 is inserted/delivered through microcatheter 4 as shown in Fig. 1), wherein the engaging element, when expanded upon unsheathing from the microcatheter 4, is configured to inhibit re-sheathing of the engaging element in the microcatheter upon application of at least one of a proximal force to the engaging element or a distal force to the microcatheter (via stop member 2-
Regarding claim 2, Yanagihara further discloses wherein a proximal end of the engaging element comprises a stopper 2-1 (Fig. 1) configured to expand radially upon unsheathing the engaging element 2 from the microcatheter 4 (Fig. 1).  
Regarding claim 6, Yanagihara further discloses wherein legs of the engaging element are at an angle of between 30 degrees and 90 degrees with respect to a longitudinal axis of the microcatheter when the legs are expanded (see angle exhibited in Fig. 1; further the manipulator arms are configured to open and close between multiple angles which are considered to encompass the range required by the claim by nature).  
Regarding claim 49, Yanagihara further discloses wherein the engaging element 2 is configured to inhibit re-sheathing at least while the device is withdrawn from the body lumen (as long as stopper 2-1 is left engaged with aperture 4-1, i.e. not depressed to initiate detachment, then the engaging element would inhibit re-sheathing during withdrawal of the microcatheter).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hopkins et al. (US Pat. No. 6,544,279 B1) discloses a device for removing an obstruction having a delivery microcatheter 584, a retrieval sheath 582, a wire 582, an engaging element 588, and an expander 590 (Figs 23A-B).  The expander element is positioned on the distal end of the microcatheter and causes the retrieval sheath to flare/expand at its distal end so as to allow for safe retrieval of the engaging 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        February 25, 2022